Citation Nr: 1234609	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, including chronic tendonitis.


REPRESENTATION

appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant joined the Naval Reserves in January 1987, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) until his discharge from the Reserves in October 1993.

This appeal to the Board of Veterans' Appeals  (Board) arose from a March 2005 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  A timely appeal was noted from that decision. 

A hearing on this matter was held before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC, in December 2007.  A copy of the hearing transcript has been associated with the file and has been reviewed.

In March 2008 and May 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development, which was accomplished.  The Board remanded the case again in September 2011.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The Board notes the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.


FINDING OF FACT

The Veteran had pre-existing bilateral knee disability that was aggravated by the onset of arthritis in the knees during ACDUTRA.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral knee arthritis was aggravated during ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking service connection for bilateral knee disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

Governing Law and Regulation

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).


Active service includes any period of active duty training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A.  101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The Reserve includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Analysis

The appellant asserts that having to wear boots for the first time in his life, and marching on hard surfaces during his basic training aggravated his bilateral knee disorder beyond its natural progression.

A private April 1986 Operative Record notes the appellant underwent a bilateral arthroscopy, chondroplasty medial patellar facet, debridement, patellar tendon and inferior pole patella, prior to enlistment.  The January 1987 Report of Medical History related to the appellant's physical examination for enlistment reflects he reported his history of a bilateral knee arthroscopy.  He was referred for an orthopedic consult the next day.  The Orthopedist noted the appellant reported he was currently asymptomatic.  Physical examination revealed he walked with a normal gait; range of motion  (ROM) 0 to 135 degrees; negative quad atrophy; negative drawer/Lachman's; and, negative MCL-LCL to varus/valgus stress.  X-rays showed multiple deposits at the proximal patellar tendon.  The orthopedist assessed the appellant's progression as fair.  The January 1987 Report Of Medical Examination For Reserve Enlistment reflects the lower extremities were assessed as normal, and the examiner assigned a 1 for the appellant's lower extremities in the PULHES category.  

Service treatment records dated in May 1987 note the appellant complained of a twisted right ankle.  No knee-related complaints were noted.  The other entry for the period of the initial ACDUTRA notes complaints of hemorrhoids.  A January 1988 entry, while performing drill, notes appellant complained of left-sided groin pain after heavy lifting three days earlier.  No knee-related complaints noted.  The examiner diagnosed inguinal strain.

A June 1988 private report of Strand Orthopaedic notes the appellant sustained a grade II lateral knee sprain of the right knee in May 1988.  The physician advised the appellant was not physically fit to perform reserve duty, as the right knee still had persistent tenderness.  An April 1993 entry in the service treatment records, noted during a one-day active training session, reflects the appellant reported he sustained the May 1988 knee sprain when he slipped and fell while attending Baptist College.

Service personnel records reflect the appellant performed one-day drills on August 1, 1989, and October 1, 1990.  He performed active training on September 13, 1992, and April 11, 1993.  He performed IACDUTRA on September 27, 1992 and April 11, 1993.  ACDUTRA tours were performed March 5-17, 1990, and April 21, 1991, to May 6, 1991.  Service treatment records related to those periods of duty contain no entries related to knee symptoms or complaints.

The appellant asserts he experienced pain during basic training, but he assumed it was related to his surgery; so, he did not seek medical attention or treatment while in basic training.  VA outpatient records note September 2003 x-rays of the knees were read as essentially normal.  A June 2010 VA examination report notes appellant reported he had no post-surgery pain until after boot camp, and the pain has progressively worsened.  He reported stiffness as well.  Physical examination revealed bilateral crepitus and ROM of 0 to 130 degrees bilaterally with no objective evidence of pain on motion.  X-rays showed possible early degenerative osteoarthritis.  The diagnoses included arthritis of the knees.  The examiner opined the appellant's current knee disorder had a multifactoral etiology, including the preexisting bilateral knee postoperative disorder, the appellant's obesity (the appellant weighed over 300 pounds), and that if the appellant's service played any role, it would have been via aggravation.  The nurse was unable to opine to what measurable extent the preexisting disorder may have been aggravated.

An October 2011 examination report reflects a different examiner, indicated the preexisting bilateral knee disorder was aggravated beyond its natural progression by the appellant's service.  The examiner opined that the etiology of the current bilateral knee disorder is due to multiple factors: the preexisting state of the knees; physical training during service; and, the appellant's obesity.  The examiner noted it was not possible to determine the measurable extent of any permanent aggravation of the preexisting disorder.

The only etiology opinions of record concluded that the severity of the appellant's bilateral knee disorder increased during his basic training (ACDUTRA).  They were unable to determine the measurable increase in the severity of knee disability, but included diagnoses of arthritis of the knees (that was not present prior to or during service).  Resolving all doubt in the Veteran's favor, service connection for bilateral knee arthritis is in order.  38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3),  3.102, 3.303, 3.304(b).


ORDER

Service connection for a bilateral knee arthritis is granted


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


